DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2011/0134623) in view of Takazi et al. (US 2016/0343970).  Erdogan-Haug et al. (US 2018/0126706) is cited as an evidentiary reference.  Both references were cited in Applicant’s IDS.
Regarding Claim 1, Sherman teaches  a viscoelastic layer comprising a stretch releaseable pressure sensitive adhesive (PSA) layer (p. 13, [0147]).  The viscoelastic layer is employed in flexible optical devices which comprise the viscoelastic layer positioned between a lightguide and a light emitting layer or first substrate (p. 17, [0190]; Fig. 15a, 15b).  This effectively describes an assembly layer used in a flexible device which is derived from a physically or covalently crosslinked silicone elastomer forming mixture.  
In addition to a PSA, Sherman’s viscoelastic layer may further comprise additives such as plasticizers (p. 13, [0150]).  Sherman does not teach a suitable plasticizer.
In the same field of endeavor, Takazi teaches a sealing film including a substrate film, a sealing layer, and an adhesive layer (Abstract).  The adhesive layer itself is flexible (p. 5, [0080]), and is used in flexible display devices having screens that can be bent (p. 16, [0194]).  
Takazi’s adhesive layer comprises an elastomer resin (p. 5-6, [0081]).  Additives such as a plasticizer may also be included.  Suitable plasticizers include polyisobutene, hydrogenated polyisobutene, and hydrogenated polyisoprene (p. 11, [0153]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select polyisobutene, hydrogenated polyisobutene, or hydrogenated polyisoprene as a plasticizer for use in Sherman’s PSA.  Takazi demonstrates that these materials are suitable plasticizers for adhesive layers used in flexible display devices.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Returning to Sherman, the stretch releasable PSA may include compositions of a MQ tackifying resin and a silicone polymer.  
Suitable silicone polymers include urea-, oxamide-, amide-, and urethane-based silicone polymers (p. 13, [0148]).  The PSA may be crosslinked to the extent that the crosslinks do not interfere with the desired properties of the viscoelastic layer.  Crosslinking may be physical or covalent (p. 12, [0138]).   
Sherman’s examples illustrate the use of a silicone urea PSA containing 50% MQ resin (p. 23, [0267]; p. 21, [0242]).  The PSA is based on a PDMS diamine as described in Example 2 of US 5,461,134; commercially available MQ resin SR-545; DYTEK A polyamine; and methylenedicyclohexylene-4,4’-diisocyanate commercially available under the trade name DESMODUR W (p. 21, [0241]).  
Although not expressly disclosed by Sherman, the viscoelastic layer described above will necessarily possess all claimed physical properties.  Evidence that Sherman’s viscoelastic layer will possess these properties is provided by Erdogan-Haug.
According to Erdogan-Haug, an assembly layer for a flexible device having, within a temperature range of between about -30° to 90°C, a shear storage modulus at a frequency of 1 Hz that does not exceed about 2 MPa, a shear creep compliance (J) of at least about 6x10-6 1/Pa measured at 5 seconds with an applied shear stress between about 50 kPa and about 500 kPa, and a strain recovery of at least about 50% at at least one point of applied shear stress within the range of about 5 kPa to about 500 kPa within about 1 minute after removing the applied shear stress, can be obtained from a combination of a physically or covalently crosslinked silicone elastomer and a MQ resin (Abstract).  
According to Erdogan-Haug, a silicone elastomer suitable for forming assembly layer having these properties may be obtained from the polydiorganosiloxane diamines disclosed in US 5,461,134 (p. 4, [0039]); DYTEK A polyamine (p. 5, [0046]); and methylenedicyclohexylene-4,4’-diisocyanate available under the DESMODUR trade designation (p. 5, [0045]). Erdogan-Haug demonstrates that the use of such a silicone elastomer in combination with SR-545 MQ resin (p. 8, [0077]) leads to an assembly layer having the claimed physical properties.  
Thus, Erdogan-Haug demonstrates that compositions identical to those disclosed by Sherman result in assembly layers having physical properties identical to those required by the claimed invention.
Sherman’s viscoelastic PSA layer also exhibits a haze value of from about 0.01 to about 1% as determined using a haze meter according to ASTM D1003 (p. 10, [0116]) and light transmittance of about 90-100% (p. 10, [0117]).  This is consistent with a haze of less than 2% and a transmittance of greater than 90% associated with the claimed assembly layer as described in the instant specification at page 9, line 24 - page 10, line 3 and page 11, lines 28-30.  Sherman’s disclosure of a viscoelastic PSA layer having optical properties identical to those associated with the claimed invention.  This serves as further evidence that all claimed physical properties not expressly disclosed by Sherman will be present in the viscoelastic PSA layer described above. 
Modification of Sherman in view of Takazi to include a plasticizer selected from polyisobutene, hydrogenated polyisobutene, and hydrogenated polyisoprene as applied above reads on the assembly layer of Claim 1 comprising at least one of a polyisoprene and a polyisobutylene (i.e. polyisobutene).
Regarding Claim 5, Sherman teaches optical articles comprising a first lightguide; a viscoelastic layer disposed on the first lightguide; a light emitting layer disposed on the viscoelastic layer opposite the first lightguide; and a second lightguide disposed on the first lightguide opposite the viscoelastic layer (p. 8, [0104]).  Exemplary lightguides are flexible (p. 23, [0267]), as is the viscoelastic layer (p. 9, [0112]), and the optical articles disclosed by Sherman are generally described as being flexible (p. 2, [0028]).  Such an article comprising a viscoelastic layer resulting from modification of Sherman in view of Takazi as applied above reads on the laminate of Claim 4.
Regarding Claim 13, Sherman’s flexible optical devices, including laminates, are formed by contacting each layer or substrate and pressing together using pressure (p. 18, [0208]).  Alternatively, the layers and substrates may be treated by heating (p. 18, [0209]).  This reads on a method of adhering a first and second substrate as claimed by applying pressure or heat.
Regarding Claims 2, 7, and 14, as indicated above, Sherman’s viscoelastic layer exhibits a haze value of from about 0.01 to about 1% as determined using a haze meter according to ASTM D1003 (p. 10, [0116]) and light transmittance of about 90-100% (p. 10, [0117]).  This reads on an assembly layer which is “optically clear” as defined in the instant specification at page 10, lines 18-21.
Regarding Claim 3, Sherman teaches electronic devices (p. 1, [0001]).
Regarding Claims 4 and 9, as indicated above, Sherman teaches a viscoelastic layer based on a silicone elastomer identical to that of Erdogan-Haug.  Erdogan-Haug demonstrates that this silicone elastomer has a glass transition temperature (Tg) of less than about 10°C (p. 9, [0086]).  
Regarding Claims 8, 10-12, and 15-17, the cited references are silent with respect to the claimed physical properties under the indicated conditions.  Nevertheless, modification of Sherman in view of Takazi as applied above results in a compositionally similar laminate sharing other physical properties including shear storage modulus, shear creep compliance, strain recovery, haze, and light transmittance.  Therefore, the physical properties of Claims 8, 10, and 11 will also necessarily be present in the modified laminate.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762